Exhibit 10.3

SEPARATION AND MUTUAL RELEASE AGREEMENT

This Separation and Mutual Release Agreement (the “Release”) is entered into as
of the      day of             , 2020, by and between                      (the
“Director”) and Organovo Holdings, Inc., a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Director is a director of the Company; and

WHEREAS, in connection with that certain Cooperation Agreement, dated as of
                 , 2020 (the “Cooperation Agreement”), by and among the Company
and the other parties thereto, the Director has agreed to resign as a director,
on the terms and subject to the conditions set forth therein; and

WHEREAS, the Company has determined that it is advisable and in the best
interests of the Company and all of its stockholders to enter into this Release.

NOW, THEREFORE, in consideration of the above premises, the mutual covenants
herein contained and for other good and valuable consideration (the receipt,
adequacy and sufficiency of which are hereby acknowledged), the parties hereto
agree as follows:

1.    Release of the Company.

(a)    The Director, for [him]/[her]self and on behalf of any other Person
claiming by or through the Director, to the extent permitted by applicable law,
hereby finally, unconditionally, irrevocably and absolutely forever releases,
acquits, remises and discharges the Company and its controlled Affiliates, and
each of their respective individual, joint or mutual, past, present and future
officers, directors, members, stockholders (including Keith Murphy), managers,
partners (limited and/or general) and employees, and all of the foregoing
Persons’ predecessors, successors, assigns, agents and representatives
(collectively, the “Company Released Parties”), from any and all Claims that the
Director (or any other Person claiming by or through the Director) may now have,
has ever had, or that might subsequently accrue to the Director (or any other
Person claiming by or through the Director) with respect to periods of time
prior to the effective time of the resignation of the Director as contemplated
by the Cooperation Agreement (the “Effective Date”), other than any Director
Excluded Claims.

(b)    The Director represents and warrants that [he/she] has not transferred,
pledged, assigned or otherwise hypothecated to any other Person all or any
portion of any Company Released Claims (or any Claims that would constitute
Company Released Claims but for any such transfer, pledge or assignment) or any
rights or entitlements with respect thereto and the execution and delivery of
this Release does not violate or conflict with the terms of any contract,
agreement or other instrument to which the Director is a party or by which the
Director otherwise is bound.

(c)    The Director acknowledges and agrees that the provisions of this
Section 1 are valid, fair, adequate and reasonable and were agreed to with
[his]/[her] full knowledge and consent, after a full opportunity to consult with
counsel of [his]/[her] choosing, were not procured through fraud, duress or
mistake and have not had the effect of misleading, misinforming or failing to
inform the Director.

(d)    The Director hereby irrevocably covenants to refrain from, directly or
indirectly, asserting, commencing, instituting or causing to be commenced, any
Claim of any kind against the Company Released Parties to the extent based upon
any Company Released Claim. The Director understands and agrees that [he/she] is
expressly waiving all Company Released Claims, including, but not limited to,
those Claims that [he/she] may not know of or suspect to exist, which if known,
may have materially affected the decision to provide this Release, and the
Director expressly waives any rights under applicable law that provide to the
contrary.

 

1



--------------------------------------------------------------------------------

2.    Release of the Director.

(a)    The Company, for itself and on behalf of any other Person claiming by or
through Company and each of its Affiliates (collectively the “Company
Releasors”), to the extent permitted by applicable law, hereby finally,
unconditionally, irrevocably and absolutely forever releases, acquits, remises
and discharges the Director and [his/her] executors, spouse, heirs, estate,
beneficiaries, legal representatives, assigns and agents (collectively, the
“Director Released Parties”) from any and all Claims that any Company Releasor
may now have, has ever had, or that might subsequently accrue to any of the
Company Releasors with respect to periods of time prior to Effective Time,
derivatively on behalf of the Company or otherwise, against the Director,
including in Director’s capacity as an officer, director, employee or agent of
the Company or its Affiliates, whether arising under statute, common law or
other law, including without limitation any Claims relating to or arising from a
breach of fiduciary duty or any other alleged duty or obligation of the
Director, relating to management or oversight of the business and affairs of the
Company or any of its Affiliates, or relating to breach of or arising pursuant
to or under the certificate of incorporation or bylaws or other governing
documents of the Company and its Affiliates.

(b)    The Company represents and warrants that no Company Releasor has
transferred, pledged, assigned or otherwise hypothecated to any other Person all
or any portion of any Director Released Claims (or any Claims that would
constitute Director Released Claims but for any such transfer, pledge or
assignment) or any rights or entitlements with respect thereto and the execution
and delivery of this Release does not violate or conflict with the terms of any
contract, agreement or other instrument to which the Company is a party or by
which it otherwise is bound.

(c)    The Company acknowledges and agrees that the provisions of this Section 2
are valid, fair, adequate and reasonable and were agreed to with its full
knowledge and consent, after an opportunity to consult with counsel of its
choosing, were not procured through fraud, duress or mistake and have not had
the effect of misleading, misinforming or failing to inform any Company
Releasor.

(d)    The Company (on behalf of each Company Releasor) hereby irrevocably
covenants to refrain from, directly or indirectly, asserting, commencing,
instituting or causing to be commenced any Claim or demand of any kind against
any member of the Director Released Parties based upon any Director Released
Claims released or purported to be released hereby. The Company understands and
agrees that the Company Releasors are expressly waiving all Director Released
Claims, including, but not limited to, those Claims that they may not know of or
suspect to exist, which if known, may have materially affected the decision to
provide this Release, and the Company (on behalf of each Company Releasor)
expressly waives any rights under applicable law that provide to the contrary.

(e)    The Company and the Director are parties to that certain Indemnification
Agreement (the “Indemnification Agreement”). The Company, for itself and on
behalf of any Company Releasors, hereby irrevocably covenants to continue to
comply with its obligations to Director under the terms of the Indemnification
Agreement, and agrees not to challenge or contest the validity or enforceability
of the Indemnification Agreement. Further, the Company, for itself and on behalf
of any Company Releasors, agrees to comply with its obligations to Director
under the terms of Article X of the Company’s Certificate of Incorporation and
Article VIII of the Company’s Bylaws, each as effective as of the date of this
Release..

(f)    Contingent upon approval of the Advisory Nominees Proposal (as defined in
the Cooperation Agreement) at the Company’s 2020 Annual Stockholder Meeting, the
Company will cause coverage to be extended under the current director and
officer insurance policy (or policies) maintained by the Company (on the same
terms and coverage amounts) as of the date prior to the date such coverage is
extended (such date coverage is extended, the “Extension Date”) by securing a
“tail” policy that has an effective term of six years from the Extension Date.

3.    Section 1542 of the California Civil Code. Each of the parties hereto
acknowledges and agrees that it gives up its rights under the provisions of any
statute or common law rule similar to Section 1542 of the California Civil Code
(the “Code”), which provides:

 

2



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR;

Each such party understands, and has had the opportunity to consult with counsel
regarding, the importance, meaning and legal effect of statutes and common law
rules such as Section 1542 of the Code and this entire Release. Each such party
knows that such Party may have serious damage or losses about which it knows
nothing concerning the matters which are the subject of the release of all
claims set forth herein, but as to them, they take their chances and release all
claims and causes of action which may relate or arise from those damages and
losses. Each such Party understands that the other party hereto would not have
agreed to the terms of this Release if it did not cover all losses, damage and
injuries, including those that may be presently unknown to it and unanticipated
by it, as set forth in the release herein.

4.    Director Standstill

(a)    Director, on behalf of himself or herself and his or her Affiliates,
agrees that, from the date of this Release until the date ending thirty
(30) calendar days prior to the expiration of the Company’s advance notice
period for the nomination of directors at the Company’s 2021 Annual Meeting of
Stockholders (the “Standstill Period”), without the prior consent of the
majority of the Board of Directors of the Company (the “Board”) (which shall
include the affirmative approval of each of the independent directors)
specifically expressed in a written resolution, neither of him or her nor any of
his or her Affiliates nor any other persons acting under his or her control or
direction, whether now or hereafter existing, will, and he or she will cause
each of his or her Affiliates and such other persons under his or her respective
control, whether now or hereafter existing, not to, directly or indirectly,
alone or in concert with others, in any manner:

(i)    Propose or publicly announce or otherwise disclose an intent to propose
or enter into or agree to enter into, singly or with any other person, directly
or indirectly, (A) any form of business combination or acquisition or other
transaction relating to a material amount of assets or securities of the Company
or any of its subsidiaries, (B) any form of restructuring, recapitalization or
similar transaction with respect to the Company or any of its subsidiaries or
(C) any form of tender or exchange offer for the Common Stock, whether or not
such transaction involves a change of control of the Company;

(ii)    engage in any solicitation of proxies or written consents to vote any
voting securities of the Company, or conduct any non-binding referendum with
respect to any voting securities of the Company, or assist or participate in any
other way, directly or indirectly, in any solicitation of proxies (or written
consents) with respect to any voting securities of the Company, or otherwise
become a “participant” in a “solicitation,” as such terms are defined in
Instruction 3 of Item 4 of Schedule 14A and Rule 14a-1 of Regulation 14A,
respectively, under the Exchange Act, to vote any securities of the Company in
opposition to any recommendation or proposal of the Board;

(iii)    acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap (other than cash settled swaps) or hedging transactions or
otherwise, any (A) interests in any of the Company’s indebtedness, or (B) shares
of Common Stock (including any rights decoupled from the underlying securities
of the Company) that, following such acquisition, would result in, Director,
together with his or her Affiliates, being or becoming beneficial owners of 5.0%
or more of the shares of the then outstanding shares of Common Stock.

(iv)    seek to advise, encourage or influence any person, including without
limitation ISS or Glass Lewis, with respect to the voting of (or execution of a
written consent in respect of) or disposition of any securities of the Company
or recommendation thereof, other than in a manner consistent with a
recommendation made by the Board;

 

3



--------------------------------------------------------------------------------

(v)    sell, offer or agree to sell directly or indirectly, through swap or
hedging transactions or otherwise, the securities of the Company or any rights
decoupled from the underlying securities held by Director to any person or
entity not (A) an officer of the Company, or (B) an Affiliate of Director (any
person or entity not set forth in clauses (A)-(B) shall be referred to as a
“Third Party”) that would knowingly result in such Third Party, together with
its Affiliates, owning, controlling or otherwise having any, beneficial
ownership interest representing in the aggregate in excess of 5.0% of the shares
of Common Stock outstanding at such time;

(vi)    take any action in support of or make any proposal or request that
constitutes: (A) advising, controlling, changing or influencing the Board or
management of the Company, including any plans or proposals to change the number
or term of directors or to fill any vacancies on the Board, (B) any material
change in the capitalization, stock repurchase programs and practices or
dividend policy of the Company, (C) any other material change in the Company’s
management, business or corporate structure, (D) seeking to have the Company
waive or make amendments or modifications to the Company’s Amended and Restated
Certificate of Incorporation or Bylaws or other actions that may impede or
facilitate the acquisition of control of the Company by any person, (E) causing
a class of securities of the Company to be delisted from, or to cease to be
authorized to be quoted on, any securities exchange; or (F) causing a class of
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;

(vii)    initiate, propose or otherwise “solicit” stockholders of the Company
for the approval of any stockholder proposals (whether pursuant to Rule 14a-8
under the Exchange Act or otherwise);

(viii)    communicate with stockholders of the Company or others pursuant to
Rule 14a-1(l)(2)(iv) under the Exchange Act;

(ix)    engage in any course of conduct with the purpose of causing stockholders
of the Company to vote contrary to the recommendation of the Board on any matter
presented to the Company’s stockholders for their vote at any meeting of the
Company’s stockholders;

(x)    publicly act to seek to control or influence the management, the Board,
or policies of the Company or initiate or take any action to obtain
representation on the Board (other than as contemplated by the Cooperation
Agreement);

(xi)    call or seek to call, or request the call of, alone or in concert with
others, any meeting of stockholders, whether or not such a meeting is permitted
by the Company’s Amended and Restated Certificate of Incorporation or Bylaws;

(xii)    acquire or agree, offer, seek or propose to acquire, or cause to be
acquired, ownership (including beneficial ownership) of any of the assets or
business of the Company or any rights or options to acquire any such assets or
business from any person;

(xiii)    seek election or appointment to the Board or seek to place a
representative on the Board (other than as contemplated by this Release);

(xiv)    seek the removal of any director from the Board;

(xv)    deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement (including, without limitation, any proxy) with
respect to the voting of any Common Stock, other than any revocable proxy given
in response to a proxy solicitation made by the Company, provided that the proxy
provides instructions to vote the shares of Common Stock in accordance with the
recommendation of the Board;

(xvi)    propose, submit, seek, or encourage any person to propose, submit or
seek, nominations in furtherance of a “contested solicitation” for the election
or removal of directors with respect to the Company or seek, encourage or take
any other action with respect to the election or removal of any directors;

 

4



--------------------------------------------------------------------------------

(xvii)    form, join or in any other way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than as contemplated by this Release);

(xviii)    take any action that would be deemed to be Acting in Concert (as
defined below) with another person relating to any action prohibited by this
Section 4, including, without limitation, changing or influencing the control of
the Company, or in connection with or as a participant in any transaction having
that purpose or effect;

(xix)    demand a copy of the Company’s list of stockholders or its other books
and records, whether pursuant to Section 220 of the Delaware General Corporation
Law or otherwise;

(xx)    commence, encourage, or support any derivative action in the name of the
Company, or any class action against the Company or any of its officers or
directors in order to, directly or indirectly (a) effect, facilitate, further,
take, or cause to take place any of the actions expressly prohibited by this
Release, and (b) effect, facilitate, further, take, or cause to take place any
change in the composition of the Board, the strategic direction of the Company,
the governance or management of the Company, the sale or purchase of any assets
of or by the Company, or the control of the Company; provided, however, that for
the avoidance of doubt the foregoing shall not prevent Director from
(A) bringing litigation to enforce the provisions of this Release or (B) making
counterclaims with respect to any proceeding initiated by, or on behalf of, the
Company against Director;

(xxi)    disclose in a manner that could reasonably be expected to become public
any intent, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any of its securities or assets or this Release
that is inconsistent with the provisions of this Release;

(xxii)    enter into any discussions, negotiations, agreements or understandings
with any person or entity with respect to any of the foregoing, or advise,
assist, knowingly encourage or seek to persuade any person or entity to take any
action or make any statement with respect to any of the foregoing, or otherwise
take or cause any action or make any statement inconsistent with any of the
foregoing;

(xxiii)    make any request or submit any proposal to amend the terms of this
Section 4 other than through non-public communications with the Board that would
not be reasonably determined to trigger public disclosure obligations for any
party;

(xxiv)    take any action challenging the validity or enforceability of any of
the provisions of this Section 4 or publicly disclose, or cause or facilitate
the public disclosure (including, without limitation, the filing of any document
with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media or securities analyst) of, any intent, purpose,
plan or proposal to either (A) obtain any waiver or consent under, or any
amendment of, any provision of this Release, or (B) take any action challenging
the validity or enforceability of any provisions of this Section 4;

(xxv)    make or cause or encourage any other person or entity to make or permit
any of their Affiliates to make any request or demand after the date of this
Release for a stockholder list or other books and records of the Company or its
subsidiaries pursuant to Section 220 of the Delaware General Corporation Law or
otherwise or otherwise pursue any rights thereunder, except in order to enforce
Director’s rights under this Release;

(xxvi)    take any action that could reasonably be expected to force the Company
to make any public disclosure with respect to any of the foregoing (other than
the press release announcing the execution of this Release); or

(xxvii)    otherwise take, or solicit, cause or encourage others to take, any
action inconsistent with the foregoing.

Director acknowledges and agrees that any action taken in violation of this
Section 4 shall be void ab initio.

 

5



--------------------------------------------------------------------------------

(b)    Notwithstanding the foregoing, nothing in this Section 4 shall prohibit
or restrict Director from: (A) communicating privately with the Board or any of
the Company’s officers regarding any matter in a manner that does not otherwise
violate this Section 4, so long as such communications are not intended to, and
would not reasonably be expected to, require any public disclosure of such
communications, (B) communicating privately with stockholders of the Company and
others in a manner that does not otherwise violate this Section 4, and
(C) taking any action necessary to comply with any law, rule or regulation or
any action required by any governmental or regulatory authority or stock
exchange that has, or may have, jurisdiction over the Director or any of his or
her respective Affiliates.

(c)    The provisions of this Section 4 shall not restrict in any way the
ability of any director of the Company from exercising in good faith his or her
rights, powers and privileges as directors, or from fulfilling his or her
statutory and fiduciary duties as a director.

(d)    The Director agrees during the Standstill Period to refrain from taking
any actions which could have the effect of encouraging other stockholders of the
Company or any other persons to engage in actions which, if taken by the
Director, would violate this Agreement. In addition, a breach of this Agreement
by an Affiliate of the Director, shall be deemed to occur if such Affiliate
engages in conduct that would constitute a breach of this Agreement if such
Affiliate was a party hereto to the same extent as the Director.

(e)    As used in this Release:

(i)    For purposes of this Release, a person shall be deemed to be “Acting in
Concert” with another person if such persons would be deemed a “group” under
Rule 13d-5(b) of the Exchange Act.

(ii)    the terms “beneficial owner” and “beneficial ownership” shall have the
same meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act;

(iii)    the term “Exchange Act” means the Securities Exchange Act of 1934, as
amended; and

(iv)    the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature.

5.    Cooperation. At Company’s reasonable request and at the Company’s expense,
for a term of twelve (12) months from the date of this Release, Director will
assist and cooperate with the Company in responding to requests from the
Securities and Exchange Commission with respect to that certain investigation by
the Securities and Exchange Commission relating to, among other things,
disclosures to investors regarding the efficacy and/or tissue duration of the
Company’s liver therapeutic program and products, the Company’s communications
with the United States Food and Drug Administration, and purchases or sales of
Company stock by the Company’s officers and directors, pursuant to the letter
the Company received from the Securities and Exchange Commission on March 4,
2020, but only to the extent Director has knowledge of facts surrounding such
requests.

6.    Equity Awards. The Company and the Director each acknowledge and agree for
purposes of clarity, the Board has deemed the resignation of the Director to be
in connection with a “Change in Control” (as defined in the Company’s 2012
Equity Incentive Plan, as amended (the “Plan”)) and approved the acceleration of
vesting of any equity awards held by the Director that remain unvested, which
acceleration shall occur no later than the Effective Date.

7.    Mutual Non-Disparagement.

(a)    Subject to any material breach of this Agreement by any of the parties to
this Release (provided that such party shall have ten (10) business days
following written notice from such other party of material breach to remedy such
material breach if capable of being cured), the parties shall each refrain from
making, and shall cause their respective Affiliates and its and their respective
agents, subsidiaries, affiliates, successors, assigns, officers, key employees
or directors not to, directly or indirectly, in any capacity or manner, make,
express, transmit, speak, write, verbalize or otherwise communicate in any way
(or cause, further, assist, solicit, encourage, support or participate in any of
the foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether verbal, in writing,
electronically transferred or otherwise, that might reasonably be construed to
be derogatory of (a) in the case of statements, communications or announcements
by the Director or any of his or her Affiliates, the Company or any of its
Affiliates or subsidiaries or any of its or their respective officers or
directors or any person who has served as an officer or director of the Company
or any of its Affiliates or subsidiaries, or (b) in the case of statements,
communications or announcements by the Company or any of its Affiliates, the
Director or any of his or her Affiliates. The foregoing shall not restrict the
ability of any person to (i) comply with any subpoena or other legal process or
respond to a request for information from any governmental authority with
jurisdiction over the party from whom information is sought or (ii) to comply
with the laws, rules and regulations of the SEC or any applicable state
securities commission.

(b)    The limitations set forth in this Section 7(a) shall not prevent any
party from responding to any public statement made by the other party of the
nature described in this Section 7(a) if such statement by the other party was
made in breach of this Agreement.

8.    Miscellaneous.

(a)    Assignment. Neither this Release nor any rights or obligations of any
party hereto may be assigned by any party hereto, by operation of law or
otherwise, without the prior written consent of the other party, and any
purported assignment without such consent shall be null and void.

 

6



--------------------------------------------------------------------------------

(b)    Amendments. This Release may be amended or modified in whole or in part,
only by a duly authorized agreement in writing executed by both parties hereto
and which makes reference to this Release.

(c)    No Waiver. The failure of any party hereto to exercise any right, power
or remedy provided under this Release or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

(d)    No Third Party Beneficiaries. This Release is not intended to be for the
benefit of, and shall not be enforceable by, any Person who or which is not a
party hereto, except that (i) each of the Director Released Parties (other than
the Director) shall be deemed a third party beneficiary entitled to benefit from
and enforce all of the rights and benefits of the Director under this Release
and (ii) each of the Company Released Parties (other than the Company) shall be
deemed a third party beneficiary entitled to benefit from and enforce all of the
rights and benefits of the Company under this Release.

(e)    Entire Agreement. This Release embodies the entire agreement and
understanding between the parties hereto relating to the subject matter hereof
and supersedes any prior agreements and understandings, both written and oral,
relating to the subject matter hereof.

(f)    Invalid Provisions. If any provision of this Release is held to be
illegal, invalid or unenforceable under present or future laws effective during
the effective period of this Release, such provision shall be fully severable;
this Release shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Release; and the
remaining provisions of this Release shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Release. The parties further agree that if any provision
contained herein is, to any extent, held invalid or unenforceable in any respect
under the laws governing this Release, they shall take any actions necessary to
render the remaining provisions of this Release valid and enforceable to the
fullest extent permitted by law and, to the extent necessary, shall amend or
otherwise modify this Release to replace any provision contained herein that is
held invalid or unenforceable with a valid and enforceable provision giving
effect to the intent of the parties.

(g)    Governing Law. This Release will be interpreted, construed and enforced
in accordance with the laws of the State of Delaware (excluding principles of
conflicts of laws thereof).

(h)    Jurisdiction. Each of the parties hereto irrevocably agrees that any
legal action or proceeding with respect to this Release and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Release and the rights and obligations arising
hereunder brought by the other parties hereto or their respective successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any federal court within the State of Delaware). Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for themselves and in respect of their property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that they will not bring any action relating to this Release in any court other
than the aforesaid courts. Each of the parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Release, (i) any claim that they are not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that they or their
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
applicable legal requirements, any claim that (A) the suit, action or proceeding
in such court is brought in an inconvenient forum, (B) the venue of such suit,
action or proceeding is improper or (C) this Release, or the subject matter
hereof, may not be enforced in or by such courts.

(i)    Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS RELEASE IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY

 

7



--------------------------------------------------------------------------------

LEGAL ACTION ARISING OUT OF OR RELATING TO THIS RELEASE OR THE TRANSACTIONS
CONTEMPLATED BY THIS RELEASE. EACH PARTY TO THIS RELEASE CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS RELEASE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7(i).

(j)    Binding Effect and Assignment. This Release shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

(k)    Section Headings. The section headings contained in this Release are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Release.

(l)    Counterparts. This Release may be executed in multiple counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same instrument. Electronically
transmitted signatures shall be given the same effect as original signatures.

(m)    No Admission of Liability. Nothing in this Release shall be deemed an
admission of liability by any of the parties hereto with respect to any of the
Claims released pursuant to this Release.

9.    Defined Terms. For purposes of this Release, the following terms shall
have the following meanings:

“Affiliate” means, with respect to any specified Person, any other Person which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by agreement or
otherwise.

“Company Released Claims” means all Claims subject to the release provided in
Section 1(a) above, which shall not include, for the avoidance of doubt, any
Director Excluded Claims.

“Claims” means all actions, arbitrations, audits, hearings, investigations,
litigations, orders, suits (whether civil, criminal, administrative,
investigative or informal), debts, sums of money, interest owed, accounts,
contribution obligations, reckonings, bonds, bills, covenants, controversies,
agreements, guaranties, promises, undertakings, variances, trespasses, credit
memoranda, charges, damages, judgments, executions, obligations, costs,
expenses, fees (including attorneys’ fees and court costs), counterclaims,
claims, demands, causes of action and liabilities, including without limitation
to any rights to indemnification, reimbursement or contribution, whether
pursuant to any instrument or contract or otherwise, any and all offsets and
defenses, in each case related to any action, inaction, event, circumstance or
occurrence occurring or alleged to have occurred prior to the Effective Date,
whether known or unknown, absolute or contingent, matured or unmatured,
foreseeable or unforeseeable, previously or presently existing or hereafter
discovered, at law, in equity or otherwise, whether arising by statute, common
law, in contract, in tort or otherwise, of any kind, character or nature
whatsoever.

“Director Excluded Claims” means any Claims by the Director or any other Person
claiming by or through the Director relating to (i) rights to indemnification,
advancement of expenses or exculpation of the Director pursuant to the
certificate of incorporation and bylaws of the Company, the organizational
documents of any Affiliate of the Company, the terms of the Indemnification
Agreement, any other agreement between the Company or any of its Affiliates and
the Director, and applicable law, in each case as in effect at the time of any
act or omission as to which such rights are sought or, to the extent greater
protection is provided, at any later date; (ii) the Company’s and Mr. Murphy’s
respective obligations under the Cooperation Agreement; and (iii) the rights of
the Director under this Agreement.

 

8



--------------------------------------------------------------------------------

“Director Released Claims” means all Claims subject to the release provided in
Section 2(a) above.

“Person” means an individual or entity, including any corporation, association,
joint stock company, trust, joint venture, limited liability company,
unincorporated organization, or governmental authority.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Release as of the date
first above written.

 

ORGANOVO HOLDINGS, INC.

By:

 

                                                               

 

Name:

 

Title:

DIRECTOR:

                                          

[Print Name]

Title:

 

                                          

                                          

[Signature]